Case 2:12-cv-00102-SFC-RSW ECF No. 590-11 filed 07/31/20   PageID.20772   Page 1 of
                                      20




                   EXHIBIT 6
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2086
                                      590-11
                                        Filed: filed
                                                 05/09/16
                                                     07/31/20
                                                           1 of 19.
                                                                 PageID.20773
                                                                    PageID #: 96231
                                                                                Page 2 of
                                         20


                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
  __________________________________________
                                             )
  In re POLYURETHANE FOAM ANTITRUST          )
  LITIGATION                                 )
  __________________________________________)     MDL Docket No. 2196
                                             )    Index No. 10-MD-2196 (JZ)
  This document relates to:                  )
                                             )
  ALL DIRECT PURCHASER CLASS ACTIONS )
  __________________________________________)

      MOTION AND MEMORANDUM IN SUPPORT FOR ORDER TO APPROVE
   DISTRIBUTION OF SETTLEMENT FUNDS TO CLASS MEMBERS AND PAYMENT
     OF NOTICE FEES FOR THE DIRECT PURCHASER SETTLEMENT CLASSES
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2086
                                      590-11
                                        Filed: filed
                                                 05/09/16
                                                     07/31/20
                                                           2 of 19.
                                                                 PageID.20774
                                                                    PageID #: 96232
                                                                                Page 3 of
                                         20


                                                     TABLE OF CONTENTS
                                                                                                                                           Page

  PRELIMINARY STATEMENT .....................................................................................................1
  ARGUMENT ...................................................................................................................................2
  I.        NOTICE AND FINAL APPROVAL OF SETTLEMENTS ..............................................2
  II.       CLAIM FORMS FOR ALL THREE SETTLEMENT ROUNDS ......................................3
  III.      AMOUNT OF FUNDS AVAILABLE FOR DISTRIBUTION ..........................................6
            A.         Vitafoam Settlement ................................................................................................6
            B.         Carpenter and L&P Settlements..............................................................................7
            C.         The Spring 2015 Settlements 2015 ..........................................................................8
  IV.       ADMINISTRATIVE DETERMINATIONS WITH RESPECT TO SUBMITTED
            CLAIMS ..............................................................................................................................9
            A.         Vitafoam ..................................................................................................................9
            B.         Carpenter and L&P Settlements.............................................................................10
            C.         Spring 2015 Settlements ........................................................................................11
            D.         Outstanding Disputes .............................................................................................13
  V.        PLAN OF DISTRIBUTION FOR SETTLEMENT FUNDS ............................................14
  VI.       ADMINISTRATION FEES AND COSTS .......................................................................15




                                                                         i
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2086
                                      590-11
                                        Filed: filed
                                                 05/09/16
                                                     07/31/20
                                                           3 of 19.
                                                                 PageID.20775
                                                                    PageID #: 96233
                                                                                Page 4 of
                                         20


                                    PRELIMINARY STATEMENT

            The Direct Purchaser Class (“Plaintiffs” or the “Class”) respectfully requests that this

  Court enter the [Proposed] Order to Approve: (1) the administrative determinations of the Claims

  Administrator Garden City Group (“GCG”) as to whether to accept or reject the claims submitted

  by the Class (including acceptance of various late Claim Forms), and resolution of all disputed

  and adjusted claim amounts with respect to the Settlement Agreement Between Direct Purchaser

  Class Plaintiffs and Defendant Leggett & Platt, Incorporated (the “L&P Settlement Agreement”);

  the Settlement Agreement Between Direct Purchaser Class and Defendants Carpenter Co., E.R.

  Carpenter, L.P., and Carpenter Holdings, Inc. (the “Carpenter Settlement Agreement”); the

  Settlement Agreement Between Direct Purchaser Class and Defendant FFP Holdings, LLC (f/k/a

  Flexible Foam Products, Inc.) (the “FFP Settlement Agreement); the Settlement Agreement

  Between Direct Purchaser Class and Defendant Future Foam, Inc. (the “Future Foam Settlement

  Agreement”); he Settlement Agreement Between Direct Purchaser Class and Defendant Foamex

  Innovations, Inc. (the “FXI Settlement Agreement”); the Settlement Agreement Between Direct

  Purchaser Class and Defendant Hickory Springs Manufacturing Company (the “Hickory Springs

  Settlement Agreement”); the Settlement Agreement Between Direct Purchaser Class and

  Defendant Mohawk Industries, Inc. (the “Mohawk Settlement Agreement”); the Settlement

  Agreement Between Direct Purchaser Class and Defendants Woodbridge Foam Corporation,

  Woodbridge Sales & Engineering, Inc., and Woodbridge Foam Fabricating, Inc. (the

  “Woodbridge Settlement Agreement”); and the Settlement Agreement Between Direct Purchaser

  Class and Defendants Vitafoam, Inc. and Vitafoam Products Canada Limited (“Vitafoam

  Agreement”) as set forth in Exs. C, D, H, J, N, and R1 to the declaration of Lori Castaneda


  1
      These exhibits are separately being filed under seal.



                                                     1
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2086
                                      590-11
                                        Filed: filed
                                                 05/09/16
                                                     07/31/20
                                                           4 of 19.
                                                                 PageID.20776
                                                                    PageID #: 96234
                                                                                Page 5 of
                                         20


  (“Castaneda Decl.”); (2) direct distribution of the Net Settlement Funds to Settlement Class

  Members consistent with the Claim Amounts set forth in Exs. D, J, and R to the Castaneda

  Declaration; and (3) approve of GCG’s fees and expenses of $65, 522.49 invoiced since the last

  motion seeking approval of notice fees (Dkt. 1868), as set forth in Exs. I and Q to the Castaneda

  Declaration.

                                            ARGUMENT

           Due to the timing of the settlements, there were three “rounds” of settlement notices and

  claim forms in this litigation: (1) the Vitafoam and Domfoam/Valleform settlements2; (2) the

  Carpenter and L&P Settlements; and (3) the FFP, Future Foam, FXI, Hickory Springs, Mohawk,

  and Woodbridge        (“Spring 2015 Settlements”).       Likewise, for efficiency and ease of

  administration, Class Counsel and GCG have administered these settlements according to these

  three groupings.

  I.       NOTICE AND FINAL APPROVAL OF SETTLEMENTS

           After this Court preliminarily approved the Vitafoam Settlement (Dkt. 457), GGC

  provided class members with notice of these settlements This notice program was

  comprehensive. Dkts. 374; 457. On June 20, 2013, after the notice program was complete and a

  Final Approval hearing was held, this Court granted final approval to the Vitafoam Settlement.

  Dkt. 597. Subsequently, this Court preliminarily approved the Carpenter and L&P Settlements

  (Dkts. 1391, 1406), and GCG provided class members with notice of these settlements. Dkt.

  1475-1 (Dowd February 2, 2015 Declaration, describing notice program). This notice program

  was extensive. Dkt. 1475-1 at 6. On February 26, 2015, after the notice program was complete

  and a Final Approval hearing was held, this Court granted final approval to Plaintiffs’


  2
      There was no monetary recovery as part of the Domfoam/Vallefoam settlements.



                                                   2
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2086
                                      590-11
                                        Filed: filed
                                                 05/09/16
                                                     07/31/20
                                                           5 of 19.
                                                                 PageID.20777
                                                                    PageID #: 96235
                                                                                Page 6 of
                                         20


  settlements with Carpenter and L&P. Dkt. 1534. This Court later preliminarily approved the

  Spring 2015 Settlements (Dkt. 1703), and GCG provided notice of these settlements. Dkt.

  1828-2 (Dowd July 16, 2015 Declaration, describing notice program). Like the previous notice

  programs, this one was extensive. On November 19, 2015, this Court granted final approval to

  the Spring 2015 Settlements. Dkt. 1971.

  II.    CLAIM FORMS FOR ALL THREE SETTLEMENT ROUNDS

         Pursuant to the notices that were circulated, Class Members wishing to participate in the

  various settlements were required to return Claim Forms approved by this Court (which were

  distributed along with notices), to GCG by certain deadlines. (Dkts. 457; 1406; 1703). Class

  Members seeking to participate in the Vitafoam Settlement were required to submit Claim Forms

  by mail, postmarked on or before April 30, 2013; by January 26, 2015 to participate in Carpenter

  and L&P Settlements; and by September 15, 2015 to participate in the Spring 2015 settlements.

  Castaneda Decl.¶4, 19, 37.

         Class Members were not required to submit claim forms in order to participate in every

  settlement.   Once a Class Member submitted a Claim Form, that Class Member was

  automatically a participant in the settlement(s) connected with that particular Claim Form, and

  every subsequent settlement, unless that Class Member specifically opted out of any subsequent

  settlement. See, e.g., Dkt. 1699-10 at 2; Castaneda Decl. ¶19, 37.3



  3
    For example, if a Class Member submitted a Claim Form as part of the Vitafoam settlement,
  that Class Member was automatically considered to be a claimant as part of the L&P and
  Carpenter Settlements, as well as all of the Spring 2015 settlements. If a Class Member did not
  submit a Claim Form as part of the Vitafoam settlement but did submit a Claim Form as part of
  the L&P and Carpenter Settlements, that Class Member was also automatically considered to be
  a participant in the Spring 2015 Settlements as well, but did not retroactively become a
  participant in the Vitafoam settlement. Likewise, if a Class Member submitted a Claim Form
  only as part of the Spring 2015 settlements, that Class Member did not retroactively participate



                                                  3
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2086
                                      590-11
                                        Filed: filed
                                                 05/09/16
                                                     07/31/20
                                                           6 of 19.
                                                                 PageID.20778
                                                                    PageID #: 96236
                                                                                Page 7 of
                                         20


         GCG sent, via direct mail, Claim Forms to Class Members identifiable from the various

  Defendants’ transactional records. Castaneda Decl. ¶4, 19, 37.To the extent Class Members did

  not receive Claim Forms in the mail, blank Claim Forms were available directly from GCG and

  on the Settlement Website. Id. ¶4, 19, 37 Various Claimants completed these blank forms and

  submitted them to GCG.       Id. ¶6, 21, 39 The Claim Forms that GCG mailed directly to Class

  Members contained information about each Class Member’s purchases of polyurethane foam

  that were contained in Defendants’ transactional data. Id. ¶4, 19, 37

         When a Claim Form contained information about a Class Member’s purchases, that Class

  Member had the option to submit a claim for the amount set forth on the Claim Form (called a

  “Category A” claim) by signing the claim form and submitting a Substitute IRS W-9. See, e.g.,

  Dkt. 1699-10. That Class Member also had the option to submit supplemental information

  demonstrating that they had more or different purchases than reflected on the Claim Form (called

  a “Category B” claim). Id. Class Members who did not receive Claim Forms that contained

  purchase information (e.g. Class Members downloaded blank Claim Forms from the Settlement

  Website), those Class Members could only submit Category B claims by providing proof of

  purchases. Castaneda Decl. ¶5, 20, 38.

         In each of the three “settlement rounds,” GCG received and reviewed all Claim Forms

  received from Claimants for completeness, timeliness, and to determine if any were deficient.

  Id. at. ¶6, 7, 8, 21, 22, 23, 39, 40, 41. To the extent that Claim Forms were deficient in any

  regard, GCG sent letters to the relevant Claimants identifying the reasons for the deficiency(s)

  and providing the Claimants with opportunities to cure the deficiency(s) by a deadline clearly set


  in the Vitafoam, L&P, or Carpenter Settlements. However, if a Class Member previously
  sought to participate in a settlement but opted out of subsequent settlements, those class
  members were excluded from subsequent settlements.



                                                  4
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2086
                                      590-11
                                        Filed: filed
                                                 05/09/16
                                                     07/31/20
                                                           7 of 19.
                                                                 PageID.20779
                                                                    PageID #: 96237
                                                                                Page 8 of
                                         20


  forth in the “deficiency letter”. Id. ¶8, 23, 41. There were four main categories of deficiencies:

  (1) unsigned Claim Form; (2) incomplete IRS Form W-9 and/or failure to provide federal

  taxpayer identification number; (3) selecting to submit a Category B claim without providing the

  amount of polyurethane foam purchased; (4) selecting to submit a Category B claim but did not

  provide adequate proof of the additional purchases. Id. ¶ 8, 23, 41 and Exs. B, F, and L. (example

  deficiency letter).    Additionally, GCG emailed and held phone calls with Claimants as

  necessary. Id. ¶9, 24, 42.

         Where a Claimant failed to cure a defective claim, GCG followed the following protocol:

  For Claimants present in Defendants’ source data (for all three settlement rounds)

                Where a Claimant submitted an unsigned Claim Form, GCG still accepted the
                 claim as valid

                Where a Claimant did not provide a W-9 (or if that W-9 was incomplete), GCG
                 still accepted the claim as valid, if the Claim was otherwise valid.

                Where a Claimant submitted a Category B claim but failed to provide the amount
                 of polyurethane foam purchased, GCG re-designated that Class Member as a
                 Category A claim (i.e. the Class Member is credited with the amount of
                 polyurethane foam purchases reflected on the Original Claim Form)

                Where a Claimant submitted a Category B claim but failed to provide adequate
                 proof of additional purchases, GCG re-designated that Class Member as a
                 Category A Claim

  For Claimants not present in Defendants’ source data in the Vitafoam Settlement

                All deficient claim forms from non-source claimants were denied.

  For Claimants not present in Defendants’ source data in the Carpenter and L&P, and Spring 2015

  Settlements:

                Where a Claimant submitted an unsigned Claim Form, but the Claim was
                 otherwise complete (e.g. supporting documentation was provided), GCG still
                 accepted the claim as valid.

                Where a Claimant did not provide a W-9 (or if that W-9 was incomplete), GCG
                 still accepted the claim as valid, if the Claim was otherwise valid.


                                                  5
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2086
                                      590-11
                                        Filed: filed
                                                 05/09/16
                                                     07/31/20
                                                           8 of 19.
                                                                 PageID.20780
                                                                    PageID #: 96238
                                                                                Page 9 of
                                         20


                   Where a Claimant submitted a Category B claim but failed to provide the amount
                    of polyurethane foam purchased, GCG denied the claim.

                   Where a Claimant submitted a Category B claim but failed to provide adequate
                    proof of additional purchases, GCG denied the claim.

  Id. ¶¶9, 24, 42

         In April 2016, after the deficiency deadline associated with the Spring 2015 Settlements

  passed, GCG sent out letters to all Claimants identifying the final amount of polyurethane foam

  purchases with which they were credited for purposes of distributing settlement funds. An

  Exemplar of this letter is attached as Exhibit O to the Castaneda Declaration. Those whose

  claims were denied because they are indirect purchasers received denial letters as well (Id. ¶ ¶13,

  28, 46 and Ex. M). Those whose claims were denied for other reasons did not receive additional

  denial letters; the deficiency letters warned recipients that unless their deficiencies were cured

  they might not be able to participate in the settlements. Id. ¶¶13, 28, 46

  III.   AMOUNT OF FUNDS AVAILABLE FOR DISTRIBUTION

         A.         Vitafoam Settlement

         The Vitafoam Settlement provides for payments between $9 and 15 million, depending

  on Vitafoam’s recovery in the Urethane Litigation, which just completed. (Dkt. 293-2 at 9). By

  December 2013, $7,402,246.60 was paid to the Class under this Agreement. Declaration of

  Adam Wolfson ¶2. After accounting for the awarded attorneys’ fees and costs, $4,434,000.00

  million was available as part of the first round of settlements for distribution to Class Members.

  Id. ¶2. These funds were distributed to eligible class members on December 30, 2013. Castaneda

  Decl. ¶17. The funds were distributed on a pro rata basis among all Class Members who




                                                   6
Case Case:
     2:12-cv-00102-SFC-RSW
           1:10-md-02196-JZ Doc
                             ECF#: No.
                                   2086590-11
                                         Filed: filed
                                                05/09/16
                                                      07/31/20
                                                           9 of 19.
                                                                 PageID.20781
                                                                    PageID #: 96239
                                                                                 Page 10
                                        of 20


  submitted valid claims, but payments were adjusted to reflect a minimum payment of $20.00. 4

  Id. ¶17. Currently, there is $22,153.07 relating to uncashed and undeliverable checks from the

  initial distribution, for which GCG will re-distribute checks. Id. ¶18. Subsequently, Vitafoam

  provided the Class with an additional payment of $2,397,807.00, as well as a final payment of

  $5,200,076.25 on May 5, 2016, which brought the total Vitafoam settlement funds to

  $15,000,000 (the maximum under the settlement agreement). (Wolfson Decl. ¶3). After

  accounting for awarded fees and costs (Dkt. 598), as well as anticipated costs that GCG expects

  to incur,5 $5,120,491.93 remains for payment to Class Members eligible to participate in the

  Vitafoam settlement.   Id. ¶3. Should the Court grant this Motion, these payments will be

  distributed to eligible Claimants at the same time as payments out of the Carpenter and L&P

  Settlements and Spring 2015 Settlements.

         B.     Carpenter and L&P Settlements

         The Carpenter and L&P Settlements provide for a recovery of          $39,800,000    and

  $108,000,000 respectively. (Dkts. 1379 and 1391). The Court awarded 30% in attorneys’ fees

  and costs (Dkt. 1534), and has previously approved of payments of $542,642.36. (Dkt. 1868)

  and $16,740.26 (Dkt. 2012) under these settlements for notice and claim administration fees.

  (Dkts. 1872; 2015). Plaintiffs seek approval of an additional payment of $12,687.90 for notice

  and claim administration fees, pursuant to the invoices attached as Exhibit N to the Castaneda

  Declaration. Should the Court approve of these invoices, $25,509,468.80 will be available for




  4
    Going forward, there will be no minimum payment; Claimants will receive their pro rata share
  of the settlements, regardless of whether this pro rata share is under $20.00.
  5
    GCG estimates that it will incur an additional $37,499.76 in administrative fees.



                                                7
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        10 of 19.
                                                               PageID.20782
                                                                  PageID #: 96240
                                                                              Page 11
                                       of 20


  distribution to eligible Class Members on a pro rata basis from the L&P Settlement and

  $69,222,808.53 will be available from the Carpenter Settlement. Castaneda Decl. ¶¶36.6

         C.      The Spring 2015 Settlements 2015

         Combined, the Spring 2015 Settlements provide a recovery of $275.5 million. (Dkt.

  1699). Several of the settlements provided for staggered payments. (Id.) As of this date,

  Hickory Springs has an outstanding payment of $7,000,000 owed by January 31, 2017, and

  Woodbridge has an outstanding payment of $14,000,000 that is owed by November 15, 2016; and

  $18,000,000 that will be paid on or before November 15, 2017.

         The Court awarded $55,100,000 in attorneys’ fees and $ 315,325.12 in costs from the

  Spring 2015 settlements, as well as $35,000 in payments to each Class Representative (Dkt.

  1971), and has previously approved of payments of $546,097.38 to GCG for notice and claim

  administration fees associated with these settlements. (Dkt. 2012; 2015). Plaintiffs seek approval

  of an additional payment of $52,834.59 for notice and claim administration fees, pursuant to the

  invoices attached as Exhibit Q to the Castaneda Declaration. Should the Court approve of these

  invoices, $12,717,225.59 will be available for distribution to eligible Class Members on a pro

  rata basis from the FFP Settlement, $47,704,871.32 will be available for distribution to eligible

  Class Members on a pro rata basis from the FXI Settlement, $25,437,801.56 will be available

  for distribution to eligible Class Members on a pro rata basis from the Future Foam Settlement,

  $9,898,652.51 will be available for distribution to eligible Class Members on a pro rata basis

  from the Hickory Springs Settlement, $77,906,766.92 will be available for distribution to eligible

  Class Members on a pro rata basis from the Mohawk Settlement, and $14,146,349.21 will be


  6
    The available distribution amounts also account for an estimated $47,425 in future
  administrative fees and costs relating to the distribution of funds to eligible class members; these
  funds are being held back from the amounts for distribution.



                                                   8
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        11 of 19.
                                                               PageID.20783
                                                                  PageID #: 96241
                                                                              Page 12
                                       of 20


  available for distribution to eligible Class Members on a pro rata basis from the Woodbridge

  Settlement.7 Castaneda Decl. ¶55. GCG will do additional distributions after the remaining funds

  are paid.

  IV.    ADMINISTRATIVE DETERMINATIONS WITH RESPECT TO SUBMITTED

         CLAIMS

         The below summarizes the administrative determinations that GCG made.

         A.      Vitafoam

         GCG received 5,864 Claim Forms as part of the Vitafoam Settlement. Castaneda Decl.

  ¶5. The 5,864 received claim forms consisted of both Class Members identified in the Class

  Defendants’ records and those self-identified as Class Members. Following review and

  processing of submitted claims forms and other submissions, GCG received 5,803 timely claim

  forms and 61 late claim forms. Id. ¶6. GCG consolidated duplicate and other related claims that

  shared a company name, address, and/or a tax identification number while maintaining the total

  value of Class Period Purchases between all consolidated claim forms. Id. ¶7.

         Approximately 520 Class Members with deficient claim forms were mailed a Notice of

  Deficiency letter. Id. ¶10. Following consolidation of all claims and review of any deficient

  claims, GCG received a total of 3,527 claims deemed valid. Id. ¶14. Additionally, GCG removed

  11 claims following a request for withdrawal from the claimant and determined 39 claims were

  ineligible due to an incomplete claim form or insufficient documentation. Id. ¶12-13.

         Although 61 Vitafoam Claim Forms were untimely submitted, they were received while

  the processing of the previously-distributed Vitafoam funds was ongoing. The processing of

  7
     The available distribution amounts also account for an estimated $222,364.74 in future
  administrative fees and costs relating to the distribution of funds to eligible class members; these
  funds are being held back from the amounts for distribution.



                                                   9
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        12 of 19.
                                                               PageID.20784
                                                                  PageID #: 96242
                                                                              Page 13
                                       of 20


  these late claims did not delay the completion of the claims administration process or distribution

  of the Vitafoam funds.       Therefore Plaintiffs believe it would have been unfair to prevent

  otherwise valid claims from participating in the distribution of the Vitafoam funds solely because

  they were submitted after the cut-off dates. Accordingly, Plaintiffs accepted any Vitafoam

  claims that were submitted prior to the previous Vitafoam distribution.8 Id. ¶6.

            Vitafoam claims were rejected for the reasons explained in the attached Castaneda

  Declaration. The majority of the rejected claims were submitted by Claimants that were not

  included in Defendants’ transactional data, and which were indirect purchasers of polyurethane

  foam, but mistakenly attempted to participate in the direct purchaser Vitafoam settlement. Id. ¶9,

  13. GCG will utilize the same eligibility determinations in distributing the remaining Vitafoam

  settlement funds. Id. ¶8.

            B.     Carpenter and L&P Settlements

            GCG received 9,781 timely claim forms and 244 late claim forms. Id. ¶21. GCG then

  consolidated duplicate claims and other related claims that shared a company name, address,

  and/or a tax identification number while maintaining the total value of Class Period Purchases

  between all consolidated claim forms. 621 Class Members who submitted incomplete claim

  forms were mailed a Notice of Deficiency letter. Id. ¶23.

            Following consolidation of all claims, including those claims deemed valid in the

  Vitafoam Settlement, and review of any deficient claims, as of the date of this declaration, GCG

  has received a total of 5,885 claims deemed valid for inclusion in the Leggett & Platt Settlement

  and 5,880 claims deemed valid for inclusion in the Carpenter Settlement. Id. ¶29. Five Class

  Members’ submissions requested exclusion from the Carpenter Settlement, but requested claim

  8
      To the extent any of the late submitted claims were not otherwise valid, they were not accepted.



                                                    10
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        13 of 19.
                                                               PageID.20785
                                                                  PageID #: 96243
                                                                              Page 14
                                       of 20


  inclusion into the Leggett & Platt Settlement. GCG removed approximately 22 claims following

  a request for withdrawal from the claimant. Id. ¶27. GCG determined approximately 202 claims

  were invalid due to an incomplete claim or insufficient documentation and determined

  approximately 271 claims were submitted by ineligible indirect purchasers. Id. ¶28.

            Even though GCG instituted a deadline of 21 days after deficiency letters were mailed for

  Class Members to correct deficiencies, Class Members continued to provide corrections after the

  deadline passed. Because processing these corrections did not delay the distribution of funds,

  GCG continued to accept Class Members’ corrections until the end of March, 2016 when GCG

  stopped accepting these corrections to permit the generation of distribution calculations. Id. ¶44.

            244 L&P and Carpenter Claim Forms were untimely submitted. Id. ¶21. Nonetheless,

  because they were received prior to generating distribution calculations, Plaintiffs recommend

  that they be accepted for processing. The processing of these late claims has not delayed the

  completion of the claims administration process, nor will it delay the distribution of funds.

  Plaintiffs believe it would be unfair to prevent otherwise valid claims from participating in the

  distribution of the L&P and Carpenter funds solely because they were submitted after the cut-off

  dates.9

            C.     Spring 2015 Settlements

            GCG received 11,958 timely Claim Forms as part of the Spring 2015 Settlements. Id.

  ¶38. The 11,958 claim forms received relating to the FFP, FXI, Future Foam, Hickory Springs,

  Mohawk, and Woodbridge Settlements consisted of both Class Members identified in the Class

  Defendants’ records and those self-identified as Class Members. Id. ¶39. Following review and



  9
    The late claims were accepted only to the extent they were otherwise valid. Late filed claims
  that were not valid were not accepted.



                                                   11
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        14 of 19.
                                                               PageID.20786
                                                                  PageID #: 96244
                                                                              Page 15
                                       of 20


  processing of submitted claims forms and other submissions, GCG received 11,889 timely claim

  forms and 69 late claim forms. Id. GCG then consolidated duplicate claims and other related

  claims that shared a company name, address, and/or a tax identification number while

  maintaining the total value of Class Period Purchases between all consolidated claim forms. Id.

  ¶40.

         Approximately 751 Class Members who submitted incomplete claim forms and/or

  insufficient supporting documentation were mailed a Notice of Deficiency letter. Id. ¶41.

  Claimants who were sent a Notice of Deficiency were provided a deadline of 21 days to submit

  any missing information and/or documentation. Following the deficiency response deadline,

  GCG processed any received responses and reviewed all submitted data. Id. ¶42.

         Following consolidation of all claims, including those claims deemed valid in the

  Vitafoam, Leggett & Platt, and Carpenter Settlements, and review of any deficient claims, as of

  the date of this declaration, GCG has received a total of 7,022 claims deemed valid for inclusion

  in the FFP Settlement, 7,022 claims deemed valid for inclusion in the FXI Settlement, 7,023

  claims deemed valid for inclusion in the Future Foam Settlement, 7,022 claims deemed valid for

  inclusion in the Hickory Springs Settlement, 7,022 claims deemed valid for inclusion in the

  Mohawk Settlement, and 7,022 claims deemed valid for inclusion in the Woodbridge Settlement.

  Id. ¶47. One Class Member submitted a claim form indicating inclusion only for the Future

  Foam Settlement and excluding their inclusion within the FFP, FXI, Hickory Springs, Mohawk,

  and Woodbridge Settlements. Id. ¶47. A total of six Class Members with carryover claims from

  the Vitafoam, Leggett & Platt and/or Carpenter Settlements were removed from inclusion within

  the FFP, FXI, Future Foam, Hickory Springs, Mohawk, and Woodbridge Settlements due to a

  prior Certification Class Exclusion. Id. ¶47. GCG removed 26 claims following a request for




                                                 12
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        15 of 19.
                                                               PageID.20787
                                                                  PageID #: 96245
                                                                              Page 16
                                       of 20


  withdrawal from the Class Member. GCG determined approximately 403 claims were invalid

  due to an incomplete claim or insufficient documentation and determined approximately 45

  claims were submitted by ineligible indirect purchasers. Id. ¶46. Claimants determined to be

  indirect purchasers were mailed a notice of their denial. Id.

         69 Spring 2015 Claim Forms were untimely submitted. Id. ¶39. Nonetheless, because

  they were received prior to generating distribution calculations, Plaintiffs recommend that they

  be accepted for processing. The processing of these late claims has not delayed the completion of

  the claims administration process, nor will it delay the distribution of funds. Therefore Plaintiffs

  believe it would be unfair to prevent otherwise valid claims from participating in the distribution

  of the Spring 2015 Settlements solely because they were submitted after the cut-off dates.10

         D.      Outstanding Disputes

         GCG has identified two outstanding disputes that arose as part of the Claim

  Administration process.     The first relates to a claim from Metro Mattress Corporation of

  $100,755,019.50.    GCG rejected this claim in full because, pursuant to Metro Mattress’s

  attorney, all of Metro Mattress’s claims were indirect purchases. GCG informed Metro Mattress

  that because its purchases were indirect, GCG would not accept the claim, but gave Metro

  Mattress multiple opportunities to provide data demonstrating that it made direct purchases—

  both before and after the deficiency period. Id. ¶50. Metro Mattress did not provide evidence of

  such purchases, but disputes that it is not a class member and requested that the dispute be

  submitted to the attention of the Court. Id. Class Counsel has reviewed the documentation that




  10
     The late claims were accepted only to the extent they were otherwise valid. Late filed claims
  that were not valid were not accepted.



                                                   13
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        16 of 19.
                                                               PageID.20788
                                                                  PageID #: 96246
                                                                              Page 17
                                       of 20


  Metro Mattress provided to GCG and concurs that there is no evidence that Metro Mattress is a

  member of any of the Settlement Classes.

         The second relates to a dispute between DPH Holdings and ACRS Group, LLC, related

  to purchases made by Delphi Automotive, which subsequently declared bankruptcy. Castaneda

  Decl. ¶32. GCG notified counsel for both entities that GCG is not authorized to determine which

  entity is the proper claimant and requested that the parties provide GCG with written resolution

  of the conflicting claims or an order of the bankruptcy court. Until GCG receives such a

  resolution, GCG will hold aside the relevant pro rata monetary award. Id. ¶32.11

  V.     PLAN OF DISTRIBUTION FOR SETTLEMENT FUNDS

         Consistent with the notices that were distributed in this case (Dkts. 457-1,3; 1379-3,4;

  1699-8) Plaintiffs seek approval to distribute all of the relevant settlement funds on a pro rata

  basis among eligible class members. Specifically, each Class Member’s share of each of each of

  the separate settlements will be determined by: (1) whether the Class Member submitted a

  timely claim (as well as those who submitted untimely claims, per above); (2) dividing the

  amount of each participating Class Member’s eligible purchases of polyurethane foam by the the

  total dollar amount of polyurethane foam purchases represented by all participants in that

  particular settlement; (3) multiplying the resulting fraction by the remainder of the Settlement

  Fund after deducting applicable fees and expenses. Id. ¶17, 36, 50. . Each Settlement Class

  Member’s individual pro rata share of each Settlement Fund shall then be distributed to each

  Settlement Class Member.      Exhibits D, J, and R to the Castaneda Declaration contains the



  11
    There also was a dispute between Home Depot and GMA as to which could recover as part of
  the claims process due to a prior assignment of some claims by GMA to Home Depot. GMA
  and Home Depot, however, jointly notified GCG, in writing, that it had resolved the dispute.
  Castaneda Decl. Ex. P.



                                                 14
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        17 of 19.
                                                               PageID.20789
                                                                  PageID #: 96247
                                                                              Page 18
                                       of 20


  amount of all eligible Class Members’ purchases, which will be utilized for purposes of the pro

  rata calculation.

         Assuming approval of GCG’s invoices as set forth herein, the total amounts currently

  available for distribution in each of the settlement funds are:

  Vitafoam                                             $5,120,491.93
  L&P                                                  $25,509,468.80
  Carpenter                                            $69,222,808.53
  Future Foam                                          $25,437,801.56
  FXI                                                  $47,704,871.32
  Woodbridge                                           $14,146,349.21
  Future Foam                                          $25,437,801.56
  Mohawk                                               $77,906,766.92
  Hickory Springs                                      $9,898,652.51
  FFP                                                  $12,717,225.59

  VI.    ADMINISTRATION FEES AND COSTS

         Subsequent to Plaintiffs’ last motion for payment of fees (Dkt. 2012), GCG has incurred

  additional costs in executing the notice programs and administrating the settlements, all of which

  are set forth above. As set forth in Plaintiff’s previous motion for payment of GCG’s expenses,

  these expenses include notice dissemination; database management; data entry including entering

  relevant names and addresses into database; processing emails; imaging; document management

  and storage, including sorting, preparing, scanning, and processing mail, including undeliverable

  email; claim validation, including processing claims and deficiency responses and handling and

  processing exclusions; management of the call center, and handling of class member

  communications. Id. As set forth at Docket Entry 2012 at 3, 5-6, (Motion and Memorandum in

  Support for Order to Approve Distribution of Settlement Funds for Payment of Notice Feesfor

  the Direct Purchaser Classes), each of the FXI, Hickory Springs, Mohawk, FFP, Future Foam,

  and Woodbridge settlement agreements provide that a portion of the settlement proceeds can be

  utilized for Court approved class notice expenses.


                                                   15
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        18 of 19.
                                                               PageID.20790
                                                                  PageID #: 96248
                                                                              Page 19
                                       of 20


         Given GCG’s expenses to date (as demonstrated in Exhibits I and Q to the Castaneda

  Declaration) in conjunction with the settlement agreement provisions cite above, Plaintiffs

  respectfully request that the Court enter the [Proposed] Order to Approve Distribution of

  Settlement Funds for Payment of Notice Fees for the Direct Purchaser Settlement Classes in the

  pro rata amounts of: $3,416.85 from the Leggett & Platt settlement fund; $9,271.05 from the

  Carpenter settlement fund; $11,508.46 from the FXI settlement fund;       $3,741.04 from the

  Hickory Springs settlement fund; $18,795.04 from the Mohawk settlement fund; $3,069.98 from

  the FFP settlement fund; $6,134.68 from the Future Foam settlement fund; and $9,590.39 from

  the Woodbridge settlement fund.

  DATED: May 9, 2016


  _/s/ William A. Isaacson_________           _/s/ Stephen R. Neuwirth____________
  William A. Isaacson                         Stephen R. Neuwirth
  BOIES, SCHILLER & FLEXNER LLP               QUINN EMANUEL URQUHART
  5301 Wisconsin Avenue, NW                     & SULLIVAN, LLP
  Washington, DC 20015                        51 Madison Avenue, 22nd Floor
  Phone: 202-237-5607                         New York, NY 10010
  Fax:     202-237-6131                       Phone: 212-849-7165
                                              Fax:     212-849-7100

         Co-Lead Counsel for Direct Purchaser Class Plaintiffs




                                               16
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2086
                                  No. 590-11
                                       Filed: 05/09/16
                                              filed 07/31/20
                                                        19 of 19.
                                                               PageID.20791
                                                                  PageID #: 96249
                                                                              Page 20
                                       of 20


                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 9, 2016, I served via the Court’s Electronic Case Filing

  system, MOTION AND MEMORANDUM IN SUPPORT FOR ORDER TO APPROVE

  DISTRIBUTION OF SETTLEMENT FUNDS TO CLASS MEMBERS AND PAYMENT

  OF NOTICE FEES FOR THE DIRECT PURCHASER SETTLEMENT CLASSES, on all

  counsel of record.


                                                      /s/ Melissa Felder Zappala




                                                 17
